DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 - 20 are objected because of the following informalities: 
•	Claim 1, line 2, the recitation “…the cell…” should read “…the electrochemical cell…” as recited in claim 1, line 6. 
•	Claim 1, line 7, the recitation “…during rest…” should read “…during the rest mode.”.
•	Claim 4, lines 1-2, the recitation “…a state of discharge…” should read “…the state of discharge…”. 
Claims 6 and 7, being dependent to claim 1 inherit the same problem and are also objected.

•	Claim 2, line 2, the recitation “…the cell…” should read “…the electrochemical cell…” as recited in claim 2, line 5. 
•	Claim 3, lines 1-2, the recitation “…a state of discharge…” should read “…the state of discharge…”. 
•	Claim 5, lines 1-2, the recitation “…a state of discharge…” should read “…the state of discharge…”. 

•	Claim 9, lines 2, 3 and 4 the recitation “…the cell…” should read “…the electrochemical cell…” as recited in claim 9, line 6.
•	Claim 9, lines 7 and 9 the recitation “…during rest…” should read “…during the rest mode.”.
•	Claim 9, line 10, the recitation “…measure enthalpy (delta H) and measured state…” should read “…the measure enthalpy (delta H) and the measured state …”.
•	Claim 10, lines 2, 3 and 4 the recitation “…the cell…” should read “…the electrochemical cell…” as recited in claim 10, lines 6-7.
•	Claim 10, line 7, the recitation “…during rest…” should read “…during the rest mode…”.
•	Claim 11, line 2, the recitation “…the cell…” should read “…the electrochemical cell…” as recited in claim 11, lines 4-5.
•	Claim 11, line 5, the recitation “…during rest…” should read “…during the rest mode…”.
Claims 12-15, being dependent to claim 11 inherit the same problem and are also objected.

•	Claim 16, line 3, the recitation “…the cell…” should read “…the electrochemical cell…” as recited in claim 16, line 5.

•	Claim 16, line 7, the recitation “…the state of discharge…” should read “…a state of discharge...”.
Claim 18, being dependent to claim 16 inherit the same problem and are also objected.

•	Claim 17, lines 2, 3 and 4 the recitation “…the cell…” should read “…the electrochemical cell…” as recited in claim 17, line 6.
•	Claim 17, lines 6 and 9, the recitation “…during rest…” should read “…during the rest mode…”.
•	Claim 17, lines 10-11, the recitation “…measure enthalpy (delta H) and measured state…” should read “…the measure enthalpy (delta H) and the measured state …”.
•	Claim 19, lines 3 and 4 the recitation “…the cell…” should read “…the electrochemical cell…” as recited in claim 19, line 8.
•	Claim 19, line 8, the recitation “…electrochemical cells…” should read “…electrochemical cell...”.
•	Claim 19, line 4, the recitation “…during rest…” should read “…during the rest mode…”.
Claim 20, being dependent to claim 19 inherit the same problem and are also objected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 seems to disclose parameters/symbols alpha (α), beta(β), and gamma(γ) which are used in calculating the state of charge/discharge (SOC/SOD) equations as claimed. The specification (page 2, lines 16-17, page 4, lines 8-9) merely disclosed details of the alpha (α), beta(β), and gamma(γ) parameters which depend on chemical data and state of health (SOH) of electrochemical cell. The specification pages did not have further discussion of the symbols and their dependencies based upon the chemical data and state of health (SOH).
Thus, the examiner is not clear on how to interpret the symbols and their dependencies in the disclosed SOC equation as claimed. The examiner is unable to For example, it is not clear which symbol correlates with the chemical data and which symbol correlates with the SOH data, or are the symbols a mix of both sets of data? Also, it is not clear where these parameters are derived, for example, from a table stored in memory or performed through experimentation? Such a calculation does not enable one of skill in the art to figure out how to perform the SOC calculation or apply the calculation to derive the end results. 
The standard for determining whether the specification meets the enablement
requirement is whether a person skilled in the art can make and use the claimed
invention without undue experimentation. In re Wands, 858F.2d 731,737 (Fed. Cir.
1988).
	These factors include:
•	(A) The breadth of the claims. The claims are broad as they do not recite more details of the alpha (α), beta(β), and gamma(γ) parameters which makes the claims indefinite.
•	(B) The nature of the invention;
•	(C) The state of the prior art; 
•	(D) The level of one of ordinary skill;
•	(E) The level of predictability in the art;
•	(F) The amount of direction provided by the inventor.  The Specification fails to provide enough guidance to allow a person having ordinary skill in the art to make or use the invention, specifically in terms of the recited variables (alpha, beta and gamma see factor G below)
Even though Figures 11, 14, 24, 27 and 37-38 appear to provide values for the recited variables (alpha, beta and gamma), the Specification fails to describe how those values were obtained or what exactly they represent,  and
•	(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
A careful review of the Specification and claims, considering all the evidence related to each of the factors above, leads to the examiner’s conclusion of nonenablement.  The examiner’s analysis considered all the evidence related to each of these factors.  The conclusion of nonenablement is based on the evidence as a whole. 858 F.2d at 737, 740, 8 USPQ2d at 1404, 1407.
Claims 4 - 7, being dependent to claim 1 inherit the same problem and are also rejected under this paragraph. 

Claim 2 seems to disclose parameters/symbols alpha’ (α’), beta’(β’), and gamma’(γ’) which are used in calculating the state of discharge (SOD) equations as claimed. The specification (page 3, lines 3-4, page 5, lines 7-8) merely disclosed details of the alpha’ (α’), beta’(β’), and gamma’(γ’) parameters which depend on chemical data and state of health (SOH) of electrochemical cell. The specification pages did not have further discussion of the parameters and their dependencies based upon the chemical data and state of health (SOH).
Thus, the examiner is not clear on how to interpret the symbols and their dependencies in the disclosed SOD equation as claimed. The examiner is unable to For example, it is not clear which symbol correlates with the chemical data and which symbol correlates with the SOH data, or are the symbols a mix of both sets of data? Also, it is not clear where these parameters are derived, for example, from a table stored in memory or performed through experimentation? Such a calculation does not enable one of skill in the art to figure out how to perform the SOD calculation or apply the calculation to derive the end results. 
The standard for determining whether the specification meets the enablement
requirement is whether a person skilled in the art can make and use the claimed
invention without undue experimentation. In re Wands, 858F.2d 731,737 (Fed. Cir.
1988).
These factors include:
•	(A) The breadth of the claims. The claims are broad as they do not recite more details of the alpha (α), beta(β), and gamma(γ) parameters which makes the claims indefinite.
•	(B) The nature of the invention;
•	(C) The state of the prior art;
•	(D) The level of one of ordinary skill;
•	(E) The level of predictability in the art;
•	(F) The amount of direction provided by the inventor.  The Specification fails to provide enough guidance to allow a person having ordinary skill in the art to make or use the invention, specifically in terms of the recited variables (alpha, beta and gamma see factor G below)

•	(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
A careful review of the Specification and claims, considering all the evidence related to each of the factors above, leads to the examiner’s conclusion of nonenablement.  The examiner’s analysis considered all the evidence related to each of these factors.  The conclusion of nonenablement is based on the evidence as a whole. 858 F.2d at 737, 740, 8 USPQ2d at 1404, 1407.
Claims 3 and 5, being dependent to claim 2 inherit the same problem and are also rejected under this paragraph. 

Claim 8 seems to disclose parameters/symbols alpha’ (α’), beta’(β’), and gamma’(γ’) which are used in calculating the state of discharge (SOD) equations as claimed. The specification (page 3, lines 3-4, page 5, lines 7-8) merely disclosed details of the alpha’ (α’), beta’(β’), and gamma’(γ’) parameters which depend on chemical data and state of health (SOH) of electrochemical cell. The specification pages did not have further discussion of the parameters and their dependencies based upon the chemical data and state of health (SOH).
Thus, the examiner is not clear on how to interpret the symbols and their dependencies in the disclosed SOD equation as claimed. The examiner is unable to For example, it is not clear which symbol correlates with the chemical data and which symbol correlates with the SOH data, or are the symbols a mix of both sets of data? Also, it is not clear where these parameters are derived, for example, from a table stored in memory or performed through experimentation? Such a calculation does not enable one of skill in the art to figure out how to perform the SOD calculation or apply the calculation to derive the end results. 
The standard for determining whether the specification meets the enablement
requirement is whether a person skilled in the art can make and use the claimed
invention without undue experimentation. In re Wands, 858F.2d 731,737 (Fed. Cir.
1988).
These factors include:
•	(A) The breadth of the claims. The claims are broad as they do not recite more details of the alpha (α), beta(β), and gamma(γ) parameters which makes the claims indefinite.
•	(B) The nature of the invention;
•	(C) The state of the prior art;
•	(D) The level of one of ordinary skill;
•	(E) The level of predictability in the art;
•	(F) The amount of direction provided by the inventor.  The Specification fails to provide enough guidance to allow a person having ordinary skill in the art to make or use the invention, specifically in terms of the recited variables (alpha, beta and gamma see factor G below)

•	(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
A careful review of the Specification and claims, considering all the evidence related to each of the factors above, leads to the examiner’s conclusion of nonenablement.  The examiner’s analysis considered all the evidence related to each of these factors.  The conclusion of nonenablement is based on the evidence as a whole. 858 F.2d at 737, 740, 8 USPQ2d at 1404, 1407.

Claims 9 - 10 and 17 seems to disclose parameters/symbols alpha (α), beta(β), and gamma(γ) which are used in calculating the state of charge/discharge (SOC/SOD) equations as claimed. The specification (page 2, lines 16-17, page 4, lines 8-9) merely disclosed details of the alpha (α), beta(β), and gamma(γ) parameters which depend on chemical data and state of health (SOH) of electrochemical cell. The specification pages did not have further discussion of the symbols and their dependencies based upon the chemical data and state of health (SOH).
Thus, the examiner is not clear on how to interpret the symbols and their dependencies in the disclosed SOC equation as claimed. The examiner is unable to perform a search for the disclosed equation which is undefined. For example, it is not clear which symbol correlates with the chemical data and which symbol correlates with 
The standard for determining whether the specification meets the enablement
requirement is whether a person skilled in the art can make and use the claimed
invention without undue experimentation. In re Wands, 858F.2d 731,737 (Fed. Cir.
1988).
These factors include:
•	(A) The breadth of the claims. The claims are broad as they do not recite more details of the alpha (α), beta(β), and gamma(γ) parameters which makes the claims indefinite.
•	(B) The nature of the invention;
•	(C) The state of the prior art;
•	(D) The level of one of ordinary skill;
•	(E) The level of predictability in the art;
•	(F) The amount of direction provided by the inventor.  The Specification fails to provide enough guidance to allow a person having ordinary skill in the art to make or use the invention, specifically in terms of the recited variables (alpha, beta and gamma see factor G below)
•	(G) The existence of working examples: Even though Figures 11, 14, 24, 27 and 37-38 appear to provide values for the recited variables (alpha, beta and gamma), the 
•	(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
A careful review of the Specification and claims, considering all the evidence related to each of the factors above, leads to the examiner’s conclusion of nonenablement.  The examiner’s analysis considered all the evidence related to each of these factors.  The conclusion of nonenablement is based on the evidence as a whole. 858 F.2d at 737, 740, 8 USPQ2d at 1404, 1407.

Claim 11 seems to disclose parameters/symbols alpha’ (α’), beta’(β’), and gamma’(γ’) which are used in calculating the state of discharge (SOD) equations as claimed. The specification (page 3, lines 3-4, page 5, lines 7-8) merely disclosed details of the alpha’ (α’), beta’(β’), and gamma’(γ’) parameters which depend on chemical data and state of health (SOH) of electrochemical cell. The specification pages did not have further discussion of the parameters and their dependencies based upon the chemical data and state of health (SOH).
Thus, the examiner is not clear on how to interpret the symbols and their dependencies in the disclosed SOD equation as claimed. The examiner is unable to perform a search for the disclosed equation which is undefined. For example, it is not clear which symbol correlates with the chemical data and which symbol correlates with the SOH data, or are the symbols a mix of both sets of data? Also, it is not clear where these parameters are derived, for example, from a table stored in memory or performed 
The standard for determining whether the specification meets the enablement
requirement is whether a person skilled in the art can make and use the claimed
invention without undue experimentation. In re Wands, 858F.2d 731,737 (Fed. Cir.
1988).
These factors include:
•	(A) The breadth of the claims. The claims are broad as they do not recite more details of the alpha (α), beta(β), and gamma(γ) parameters which makes the claims indefinite.
•	(B) The nature of the invention;
•	(C) The state of the prior art;
•	(D) The level of one of ordinary skill;
•	(E) The level of predictability in the art;
•	(F) The amount of direction provided by the inventor.  The Specification fails to provide enough guidance to allow a person having ordinary skill in the art to make or use the invention, specifically in terms of the recited variables (alpha, beta and gamma see factor G below)
•	(G) The existence of working examples: Even though Figures 11, 14, 24, 27 and 37-38 appear to provide values for the recited variables (alpha, beta and gamma), the Specification fails to describe how those values were obtained or what exactly they represent,  and

A careful review of the Specification and claims, considering all the evidence related to each of the factors above, leads to the examiner’s conclusion of nonenablement.  The examiner’s analysis considered all the evidence related to each of these factors.  The conclusion of nonenablement is based on the evidence as a whole. 858 F.2d at 737, 740, 8 USPQ2d at 1404, 1407.

Claim 14 seems to disclose telecommunication means as claimed. The specification (page 4, lines 15-16) merely disclosed details of the telecommunication means. The specification pages did not have further discussion of the telecommunication means located in the integrated circuit. As communication device and circuits are most common in the battery art, examiner suggests to recite the “telecommunication means” to “telecommunication circuit” to overcome the 112(a) rejection.
Claims 12 - 13 and 15, being dependent to claim 11 inherit the same problem and are also rejected under this paragraph. 

Claim 16 seems to disclose parameters/symbols alpha’ (α’), beta’(β’), and gamma’(γ’) which are used in calculating the state of discharge (SOD) equations as claimed. The specification (page 3, lines 3-4, page 5, lines 7-8) merely disclosed details of the alpha’ (α’), beta’(β’), and gamma’(γ’) parameters which depend on chemical data and state of health (SOH) of electrochemical cell. The specification pages did not have 
Thus, the examiner is not clear on how to interpret the symbols and their dependencies in the disclosed SOD equation as claimed. The examiner is unable to perform a search for the disclosed equation which is undefined. For example, it is not clear which symbol correlates with the chemical data and which symbol correlates with the SOH data, or are the symbols a mix of both sets of data? Also, it is not clear where these parameters are derived, for example, from a table stored in memory or performed through experimentation? Such a calculation does not enable one of skill in the art to figure out how to perform the SOD calculation or apply the calculation to derive the end results. 
The standard for determining whether the specification meets the enablement
requirement is whether a person skilled in the art can make and use the claimed
invention without undue experimentation. In re Wands, 858F.2d 731,737 (Fed. Cir.
1988).
These factors include:
•	(A) The breadth of the claims. The claims are broad as they do not recite more details of the alpha (α), beta(β), and gamma(γ) parameters which makes the claims indefinite.
•	(B) The nature of the invention;
•	(C) The state of the prior art;
•	(D) The level of one of ordinary skill;
•	(E) The level of predictability in the art;

•	(G) The existence of working examples: Even though Figures 11, 14, 24, 27 and 37-38 appear to provide values for the recited variables (alpha, beta and gamma), the Specification fails to describe how those values were obtained or what exactly they represent,  and
•	(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
A careful review of the Specification and claims, considering all the evidence related to each of the factors above, leads to the examiner’s conclusion of nonenablement.  The examiner’s analysis considered all the evidence related to each of these factors.  The conclusion of nonenablement is based on the evidence as a whole. 858 F.2d at 737, 740, 8 USPQ2d at 1404, 1407.
Claim 18, being dependent to claim 16 inherit the same problem and are also rejected under this paragraph. 

Claim 19 seems to disclose parameters/symbols alpha (α), beta(β), and gamma(γ) which are used in calculating the state of charge/discharge (SOC/SOD) equations as claimed. The specification (page 2, lines 16-17, page 4, lines 8-9) merely disclosed details of the alpha (α), beta(β), and gamma(γ) parameters which depend on chemical data and state of health (SOH) of electrochemical cell. The specification pages 
Thus, the examiner is not clear on how to interpret the symbols and their dependencies in the disclosed SOC equation as claimed. The examiner is unable to perform a search for the disclosed equation which is undefined. For example, it is not clear which symbol correlates with the chemical data and which symbol correlates with the SOH data, or are the symbols a mix of both sets of data? Also, it is not clear where these parameters are derived, for example, from a table stored in memory or performed through experimentation? Such a calculation does not enable one of skill in the art to figure out how to perform the SOC calculation or apply the calculation to derive the end results. 
The standard for determining whether the specification meets the enablement
requirement is whether a person skilled in the art can make and use the claimed
invention without undue experimentation. In re Wands, 858F.2d 731,737 (Fed. Cir.
1988).
These factors include:
•	(A) The breadth of the claims. The claims are broad as they do not recite more details of the alpha (α), beta(β), and gamma(γ) parameters which makes the claims indefinite.
•	(B) The nature of the invention;
•	(C) The state of the prior art;
•	(D) The level of one of ordinary skill;
•	(E) The level of predictability in the art;

•	(G) The existence of working examples: Even though Figures 11, 14, 24, 27 and 37-38 appear to provide values for the recited variables (alpha, beta and gamma), the Specification fails to describe how those values were obtained or what exactly they represent,  and
•	(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
A careful review of the Specification and claims, considering all the evidence related to each of the factors above, leads to the examiner’s conclusion of nonenablement.  The examiner’s analysis considered all the evidence related to each of these factors.  The conclusion of nonenablement is based on the evidence as a whole. 858 F.2d at 737, 740, 8 USPQ2d at 1404, 1407.
Claim 20, being dependent to claim 19 inherit the same problem and are also rejected under this paragraph. 

Claim 16 and 18 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 16, line 3-4, recites the limitation "…the method…” is indefinite because its scope is unascertainable to one ordinarily skilled in the art. It is unclear not clear, if the applicant is claiming an apparatus or a method? 
Claim 18, being dependent to claim 16 inherit the same problem and are also rejected under this paragraph. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Claim 10, line 6 recite “means for measuring entropy (delta S) and entropy (delta H)”.
Claim 10, lines 8-9 recite “means for calculating a data representative of the state of charge/discharge (SOC/SOD)”.
Claim 11, line 4 recite “means for measuring entropy (delta S) and entropy (delta H)”.
Claim 11, lines 5-6 recite “means for calculating a data representative of the state of discharge (SOD)”.
Claim 14, line 2 recite “telecommunication means”.
Claim 17, line 6 recite “means for measuring entropy (delta S) and entropy (delta H)”.
Claim 17, line 8 recite “means for calculating a state of charge/discharge (SOC/SOD)”.
For the “means for measuring entropy (delta S) and entropy (delta H)” the corresponding structure appears to be a charger system as illustrated in Figure 1, part 1 and disclosed in the specification page 9, lines 15-22.
Integrated Circuit as disclosed in the specification page 5, lines 9-12.
For the “means for calculating a state of charge/discharge (SOC/SOD)” the corresponding structure appears to be an Integrated Circuit as disclosed in the specification page 5, lines 9-12.
For the “telecommunication means” the corresponding structure appears to be a RF circuit located inside the Integrated Circuit as disclosed in the specification page 4, lines 15-16.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to Judicial Exception (an abstract idea involving manipulation of data) without significantly more. 

Claim 1, A method for assessing a state of charge/discharge (SOC/SOD) for a secondary electrochemical cell, the cell having a first operational mode during which the cell is charged from a power supply connected to terminals of the cell, and a second operational mode during which the cell is discharged into a load and a rest mode (Not abstract - merely reciting a field of use for the abstract method), the method comprising: 
measuring entropy (delta S) and enthalpy (delta H) for the electrochemical cell in the course of the first and second operational modes and during rest (Not an abstract idea – measuring entropy and enthalpy during operational modes and rest mode is merely routine data gathering for the abstract math. This limitation fails to integrate the judicial exception into a practical application as it is an insignificant extra-solution activity, e.g., mere data gathering and extraction in conjunction with the abstract idea performed by the integrated circuit as specified in specification page 5, lines 13-14 and page 9, lines 18-22 is routine, conventional, and well known in the battery art), 
As evidence, the Examiner presents the following prior art reference Lee et al. (US # 20170229891) which demonstrate the mere data gathering and extraction of an entropy and an enthalpy of a battery (Fig 2, [0098, lines 1-34]), and 
calculating a data representative of a state of charge/discharge (SOC/SOD) according to a first following law:

    PNG
    media_image1.png
    104
    287
    media_image1.png
    Greyscale
and
with parameters α, β, and γ depending on chemical data and on the state of health (SOH) of  electrochemical cell (Abstract Idea – calculating the state of charge/discharge (SOC/SOD) is a mathematical relationship that is performed by an Integrated Circuit as specified in specification page 5, lines 11-12).
Claim 2, A method for assessing a state of discharge (SOD) for a primary electrochemical cell, the cell having an operational mode during which the cell is discharged into a load and a rest mode (Not abstract - merely reciting a field of use for the abstract method), the method comprising: 
measuring entropy (delta S) and enthalpy (delta AH) for the electromechanical cell, in the course of said the operational mode and during rest (Not an abstract idea – measuring entropy and enthalpy during operational modes and rest mode is merely routine data gathering for the abstract math. This limitation fails to integrate the judicial exception into a practical application as it is an insignificant extra-solution activity, e.g., mere data gathering and extraction in conjunction with the abstract idea performed by the integrated circuit as specified in specification page 5, lines 13-14 and page 9, lines 18-22 is routine, conventional, and well known in the battery art), 
As evidence, the Examiner presents the following prior art reference Lee et al. (US # 20170229891) which demonstrate the mere data gathering and extraction of an entropy and an enthalpy of a battery (Fig 2, [0098, lines 1-34]), and 
calculating a data representative of the state of discharge (SOD) according to a following law:

    PNG
    media_image2.png
    75
    354
    media_image2.png
    Greyscale

with parameters alpha’ (α’), beta’(β’), and gamma’(γ’) depending on chemical data and on the a state of health (SOH) of the electrochemical cell (Abstract Idea – calculating the state of discharge (SOD) is a mathematical relationship that is performed by an Integrated Circuit as specified in specification page 5, lines 11-12).

Claim 3, The method of claim 2, implemented for assessing a state of discharge (SOD) for aqueous or organic lithium cells (Not an abstract idea – Assessing/Monitoring a state of discharge (SOD) of variety of batteries is not significantly more than the judicial exception because the limitation is recited with a high level of generality and is merely routine data gathering for the abstract idea, this limitation fails to integrate the judicial exception into a practical application).

Claim 4, The method of claim 1, implemented for assessing a state of discharge (SOD) for a rechargeable cell like lithium-ion, NiMH, NiCd, or NaS, sodium- ion, solid state lithium rechargeable cell, redox flow batteries (Not an abstract idea – Assessing/Monitoring a state of discharge (SOD) of variety of batteries is not significantly more than the judicial exception because the limitation is recited with a high level of generality and is merely routine data gathering for the abstract idea, this limitation fails to integrate the judicial exception into a practical application).
As evidence, the Examiner presents the following prior art reference Fakubayashi (US # 20160226262) which demonstrate the mere data gathering and extraction of determining the SOC/SOD of a battery (Fig 3, [0056, lines 1-4]).

Claim 5, The method of claim 2, applied for predicting a state of discharge (SOD) for primary non-rechargeable cells (Not an abstract idea – Predicting/Monitoring a state of discharge (SOD) of battery is not significantly more than the judicial exception because the limitation is recited with a high level of generality and is merely routine data gathering for the abstract idea, this limitation fails to integrate the judicial exception into a practical application).
As evidence, the Examiner presents the following prior art reference Fakubayashi (US # 20160226262) which demonstrate the mere data gathering and extraction of determining the SOC/SOD of a battery (Fig 3, [0056, lines 1-4]).

Claim 6. The method of claim 1, wherein the method is implemented online via an integrated circuit connected to temperature and voltage probes positioned on the electrochemical cell (Not an abstract idea – Performing an abstract idea using “an integrated circuit” recited at a high level of generality. No specifics are recited about the integrated circuit which is used for merely routine data gathering for the abstract idea, this limitation fails to integrate the judicial exception into a practical application).

Claim 7, The method of claim 1, wherein entropy (delta S) and enthalpy (delta H) are determined by a temperature dependence of open-circuit voltage (OCV) across the electrochemical cell terminals for each state of charge (SOC) value, according to:

    PNG
    media_image3.png
    158
    446
    media_image3.png
    Greyscale

(Abstract Idea – measuring entropy (delta S) and enthalpy (delta H) is a mathematical relationship that is performed by a charger system as illustrated in Figure 1, part 1 and disclosed in the specification page 9, lines 15-22).

Claim 8, A method for assessing a state of health (SOH) for a primary (non-rechargeable) electrochemical cell, the cell having an operational mode during which the cell is discharged into a load and a rest mode (Not abstract - merely reciting a field of use for the abstract method), the method comprising:
measuring entropy (delta S) and enthalpy (delta H) for the electrochemical cell in the course of the operational mode and during rest (Not an abstract idea – measuring entropy and enthalpy during operational modes and rest mode is merely routine data gathering for the abstract math. This limitation fails to integrate the judicial exception into a practical application as it is an insignificant extra-solution activity, e.g., mere data gathering and extraction in conjunction with the abstract idea performed by the integrated circuit as specified in specification page 5, lines 13-14 and page 9, lines 18-22 is routine, conventional, and well known in the battery art), 
As evidence, the Examiner presents the following prior art reference Lee et al. (US # 20170229891) which demonstrate the mere data gathering and extraction of an entropy and an enthalpy of a battery (Fig 2, [0098, lines 1-34]), and 


    PNG
    media_image4.png
    71
    360
    media_image4.png
    Greyscale

with parameters alpha’ (α’), beta’(β’), and gamma’(γ’) depending on chemical data and on the state of health (SOH) of the electrochemical cell (Abstract Idea – calculating the state of discharge (SOD) is a mathematical relationship that is performed by an Integrated Circuit as specified in specification page 5, lines 11-12).

Claim 9, A method for assessing a state of health (SOH) for a secondary electrochemical cell, the cell having a first operational mode during which the cell is charged from a power supply connected to terminals of the cell, a second operational mode during which the cell is discharged into a load and a rest mode (Not abstract - merely reciting a field of use for the abstract method), the method comprising: 
measuring entropy (delta S) and enthalpy (delta H) for the electrochemical cell in the course of the first and second operational modes and during rest (Not an abstract idea – measuring entropy and enthalpy during operational modes and rest mode is merely routine data gathering for the abstract math. This limitation fails to integrate the judicial exception into a practical application as it is an insignificant extra-solution activity, e.g., mere data gathering and extraction in conjunction with the abstract idea performed by the integrated circuit as specified in specification page 5, lines 13-14 and page 9, lines 18-22 is routine, conventional, and well known in the battery art), 
As evidence, the Examiner presents the following prior art reference Lee et al. (US # 20170229891) which demonstrate the mere data gathering and extraction of an entropy and an enthalpy of a battery (Fig 2, [0098, lines 1-34]), 
measuring a state of charge/discharge (SOC/SOD) for the electrochemical cell in the course of  the first and second operational modes and during rest (Not an abstract idea – Assessing/Monitoring a state of charge/discharge (SOC/SOD) of battery is not significantly more than the judicial exception because the limitation is recited with a high level of generality and is merely routine data gathering for the abstract idea, this limitation fails to integrate the judicial exception into a practical application).
As evidence, the Examiner presents the following prior art reference Fakubayashi (US # 20160226262) which demonstrate the mere data gathering and extraction of determining the SOC/SOD of a battery (Fig 3, [0056, lines 1-4]),
identifying, from the measured entropy (delta S), measured enthalpy (delta H) and measured state of charge/discharge (SOC/SOD), parameters alpha (α), beta(β), and gamma(γ) according to following laws:

    PNG
    media_image1.png
    104
    287
    media_image1.png
    Greyscale
and
deriving the state of health (SOH) from the identified parameters alpha (α), beta(β), and gamma(γ) which and from chemical data attached to the electrochemical (Abstract Idea – calculating the state of charge/discharge (SOC/SOD) is a mathematical relationship that is performed by an Integrated Circuit as specified in specification page 5, lines 11-12).

Claim 10, A system for assessing a state of charge/discharge (SOC/SOD) for a secondary or rechargeable electrochemical cell, the cell having a first operational mode during which the cell is charged from a power supply connected to terminals of the cell, a second operational mode during which the cell is discharged into a load and a rest mode (Not abstract - merely reciting a field of use for the abstract using the system), the system comprising: 
means for measuring entropy (delta S) and entropy enthalpy (delta H) for the electromechanical cell in the course of the first and second operational modes and during rest (Not an abstract idea – measuring entropy and enthalpy during operational modes and rest mode is merely routine data gathering for the abstract math. This limitation fails to integrate the judicial exception into a practical application as it is an insignificant extra-solution activity, e.g., mere data gathering and extraction in conjunction with the abstract idea performed by the integrated circuit as specified in specification page 5, lines 13-14 and page 9, lines 18-22 is routine, conventional, and well known in the battery art), 
As evidence, the Examiner presents the following prior art reference Lee et al. (US # 20170229891) which demonstrate the mere data gathering and extraction of an entropy and an enthalpy of a battery (Fig 2, [0098, lines 1-34]), 


    PNG
    media_image1.png
    104
    287
    media_image1.png
    Greyscale
,
with parameters alpha (α), beta(β), and gamma(γ) depending on chemical data and on the state of health (SOH) of  the electrochemical cell (Abstract Idea – calculating the state of charge/discharge (SOC/SOD) is a mathematical relationship that is performed by an Integrated Circuit as specified in specification page 5, lines 11-12).

Claim 11, A system for assessing a state of discharge (SOD) for a primary electrochemical cell,  the cell having an operational mode during which  the cell is discharged into a load and a rest mode (Not abstract - merely reciting a field of use for the abstract using the system), the system comprising: 
means for measuring entropy (delta S) and entropy enthalpy (delta H) for the electromechanical cell in the course of the operational mode and during rest, means for calculating a data representative of the state of discharge (SOD) according to a following law:

    PNG
    media_image4.png
    71
    360
    media_image4.png
    Greyscale

with parameters alpha’ (α’), beta’(β’), and gamma’(γ’) depending on chemical data and on the state of health (SOH) of the electrochemical cell.
Claim 12, The system of claim 11, further comprising an integrated circuit connected to temperature and voltage probes attached to or embedded in the electrochemical cell (Not an abstract idea – Performing an abstract idea using “an integrated circuit” recited at a high level of generality. No specifics are recited about the integrated circuit which is used for merely routine data gathering for the abstract idea, this limitation fails to integrate the judicial exception into a practical application).

Claim 13, The system of claim 11, wherein the integrated circuit implements the calculating means (Not an abstract idea – Performing an abstract idea using “an integrated circuit” recited at a high level of generality. No specifics are recited about the integrated circuit which is used for merely routine data gathering for the abstract idea, this limitation fails to integrate the judicial exception into a practical application).

Claim 14, The system of claim 11, wherein the integrated circuit comprises a telecommunication means (Not an abstract idea – Performing an abstract idea using “an integrated circuit” recited at a high level of generality. No specifics are recited about the integrated circuit which is used for merely routine data gathering for the abstract idea, this limitation fails to integrate the judicial exception into a practical application).

Claim 15, The system of claim 11, wherein the integrated circuit implements calculating entropy (delta S) and enthalpy (delta H) as a temperature dependence of open-circuit voltage (OCV) across the electrochemical cell terminals for each state of charge (SOC) value, according to:

    PNG
    media_image3.png
    158
    446
    media_image3.png
    Greyscale

(Abstract Idea – measuring entropy (delta S) and enthalpy (delta H) is a mathematical relationship that is performed by a charger system as illustrated in Figure 1, part 1 and disclosed in the specification page 9, lines 15-22).

Claim 16, A system for assessing a state of health (SOH) for a primary (non-rechargeable) electrochemical cell,  the cell having an operational mode during which  the cell is discharged into a load and a rest mode (Not abstract - merely reciting a field of use for the abstract using the system), the method comprising: 
measuring entropy (delta S) and enthalpy (delta H) for the electrochemical cell, cell in the course of the operational mode and during rest (Not an abstract idea – measuring entropy and enthalpy during operational modes and rest mode is merely routine data gathering for the abstract math. This limitation fails to integrate the judicial exception into a practical application as it is an insignificant extra-solution activity, e.g., mere data gathering and extraction in conjunction with the abstract idea performed by the integrated circuit as specified in specification page 5, lines 13-14 and page 9, lines 18-22 is routine, conventional, and well known in the battery art), 
As evidence, the Examiner presents the following prior art reference Lee et al. (US # 20170229891) which demonstrate the mere data gathering and extraction of an entropy and an enthalpy of a battery (Fig 2, [0098, lines 1-34]), and 
calculating a data representative of the state of discharge (SOD) according to a following law:

    PNG
    media_image4.png
    71
    360
    media_image4.png
    Greyscale

with parameters alpha’ (α’), beta’(β’), and gamma’(γ’) depending on chemical data and on the state of health (SOH) of the electrochemical cell (Abstract Idea – calculating the state of discharge (SOD) is a mathematical relationship that is performed by an Integrated Circuit as specified in specification page 5, lines 11-12).

Claim 17, A system for assessing a state of health (SOH) for a secondary electrochemical cell, the cell having a first operational mode during which the cell is charged from a power supply connected to terminals of the cell, a second operational mode during which the cell is discharged into a load and a rest mode (Not abstract - merely reciting a field of use for the abstract using the system), the system comprising: 
means for measuring entropy (delta S) and enthalpy (delta H) for the electrochemical cell in the course of the first and second operational modes and during (Not an abstract idea – measuring entropy and enthalpy during operational modes and rest mode is merely routine data gathering for the abstract math. This limitation fails to integrate the judicial exception into a practical application as it is an insignificant extra-solution activity, e.g., mere data gathering and extraction in conjunction with abstract idea performed by the integrated circuit as specified in specification page 5, lines 13-14 and page 9, lines 18-22 is routine, conventional, and well known in the battery art), 
As evidence, the Examiner presents the following prior art reference Lee et al. (US # 20170229891) which demonstrate the mere data gathering and extraction of an entropy and an enthalpy of a battery (Fig 2, [0098, lines 1-34]), 
means for measuring the state of charge/discharge (SOC/SOD) for the electrochemical cell in the course of  the first and second operational modes and during rest (Not an abstract idea – Assessing/Monitoring a state of charge/discharge (SOC/SOD) of battery is not significantly more than the judicial exception because the limitation is recited with a high level of generality and is merely routine data gathering for the abstract idea, this limitation fails to integrate the judicial exception into a practical application).
As evidence, the Examiner presents the following prior art reference Fakubayashi (US # 20160226262) which demonstrate the mere data gathering and extraction of determining the SOC/SOD of a battery (Fig 3, [0056, lines 1-4]),
means for identifying, from  the measured entropy (delta S), measured enthalpy (delta H) and measured state of charge/discharge (SOC/SOD), parameters alpha (α), beta(β), and gamma(γ) according to following laws:

    PNG
    media_image1.png
    104
    287
    media_image1.png
    Greyscale

means for deriving  the state of health (SOH) from  the identified parameters alpha (α), beta(β), and gamma(γ) and from chemical data attached to  the electrochemical cell (Abstract Idea – calculating the state of charge/discharge (SOC/SOD) is a mathematical relationship that is performed by an Integrated Circuit as specified in specification page 5, lines 11-12).

Claim 18, The SOH assessment system of claim 16, wherein the SOH assessment system comprises an integrated circuit connected to temperature and voltage probes attached to or embedded in the battery (Not an abstract idea – Performing an abstract idea using “an integrated circuit” recited at a high level of generality. No specifics are recited about the integrated circuit which is used for merely routine data gathering for the abstract idea, this limitation fails to integrate the judicial exception into a practical application).

Claim 19, A system for fast-charging a rechargeable battery, the battery having terminals connected to internal electrochemical cell electrodes with (i) a first operational mode during which the cell is charged from a power supply connected to terminals of the cell, (ii) a second operational mode during which the cell is discharged into a load and (iii) a rest mode (Not abstract - merely reciting a field of use for the abstract using the system), the fast-charging system comprising: 
(Not abstract - merely reciting a field of use for the abstract using the system), 
- a charging-control processor for controlling the power supply (Not an abstract idea – Performing an abstract idea using “processor” recited at a high level of generality. No specifics are recited about the integrated circuit which is used for merely routine data gathering for the abstract idea, this limitation fails to integrate the judicial exception into a practical application), and 
- a unit for assessing the state of charge (SOC) of  the battery, the assessment unit comprising:
 - means for measuring entropy (delta S) and enthalpy (delta H) for the battery, in the course of the first and second operational modes and during rest (Not an abstract idea – measuring entropy and enthalpy during operational modes and rest mode is merely routine data gathering for the abstract math. This limitation fails to integrate the judicial exception into a practical application as it is an insignificant extra-solution activity, e.g., mere data gathering and extraction in conjunction with the abstract idea performed by the integrated circuit as specified in specification page 5, lines 13-14 and page 9, lines 18-22 is routine, conventional, and well known in the battery art), 
As evidence, the Examiner presents the following prior art reference Lee et al. (US # 20170229891) which demonstrate the mere data gathering and extraction of an entropy and an enthalpy of a battery (Fig 2, [0098, lines 1-34]), and 
- means for calculating a data representative of the state of charge (SOC) according to the law:

    PNG
    media_image5.png
    80
    311
    media_image5.png
    Greyscale

with parameters α, β, and γ depending on chemical data and on the a state of health (SOH) of  the battery (Abstract Idea – calculating the state of charge/discharge (SOC) is a mathematical relationship that is performed by an Integrated Circuit as specified in specification page 5, lines 11-12).

Claim 20, The fast-charging system of claim 19, wherein the SOC assessment unit comprises an integrated circuit connected to temperature and voltage probes attached to or embedded in the battery (Not an abstract idea – Performing an abstract idea using “an integrated circuit” recited at a high level of generality. No specifics are recited about the integrated circuit which is used for merely routine data gathering for the abstract idea, this limitation fails to integrate the judicial exception into a practical application).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Redey (US # 20120310565) teaches a self-energized measuring system for determining primary and secondary battery/cell's performance, age, and health system and method capable of determining SOD state of discharge indicates cell state as Ah/cell discharged [0158] SOD % cell state relative to nominal cell capacity, SOD %=100-SOC % (Figure 1, [0157]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188. The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 13, 2022